Citation Nr: 0430893	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  98-08 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for bursitis of the 
left knee with a history of collateral ligament sprain and 
iliotibial band syndrome, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for a left foot 
disorder, as secondary to the service-connected disability of 
bursitis of the left knee, with a history of collateral 
ligament sprain and iliotibial band syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from November 1983 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, in January 1998, which denied service connection 
for a left foot disorder on a secondary basis, and a March 
1998 decision that reduced the evaluation for the veteran's 
service-connected left knee disorder to noncompensable.  A 
ten percent rating for the veteran's left knee disorder was 
later restored in a decision in August 1998.  The issue of 
service connection for a left hip disorder on a secondary 
basis, which had previously been on appeal, was withdrawn by 
the veteran at a hearing held at the RO in July 1998.  

In January 2000, the Board remanded the case to the RO in 
order to obtain VA treatment records and, additionally, for 
the veteran to be afforded a special orthopedic examination 
in order to ascertain the nature and severity of his service-
connected bursitis of the left knee, with a history of 
collateral ligament sprain and iliotibial band syndrome.  The 
matter was again remanded by the Board in May 2003.  The case 
has now been returned to the Board for disposition.


REMAND

Subsequent to the May 2003 Board Remand, the RO obtained 
additional treatment records of the veteran.  These 
additional records included a June 4, 2004 VA progress note 
which stated that the veteran stated that he had a "running 
profile" in the National Guard.  A June 2000 VA progress 
note, which was also obtained subsequent to the May 2003 
Board Remand, stated that the veteran was currently in the 
National Guard and was requesting a profile to exempt him 
from running for his PT evaluation.  The veteran's National 
Guard records have not been associated with the claims 
folder.  Consequently, the Board has determined that this 
matter must again, unfortunately, be remanded in order that 
such may be obtained and considered in conjunction with the 
veteran's claims.   

Furthermore, the Board notes that the last VA examination 
with regard to the veteran's service-connected left knee was 
conducted in April 2000.  Thus, the Board has determined that 
the veteran should be afforded another VA examination in 
order to assess the current nature and severity of his 
service-connected left knee condition.  

Finally, the Board notes that the examiner in the January 
2001 VA examination of the feet did not have the benefit of 
the veteran's claims folder when conducting the examination.  
In this regard, it is noted that the veteran's service 
medical records do contain entries listing assessments of a 
left ankle sprain and a provisional diagnosis of pes planus.  
The Board has determined that the veteran should be afforded 
another VA examination so as to determine the probable 
etiology of any current left foot condition, to include 
consideration of whether any such condition is related to the 
veteran's military service, or to his service-connected left 
knee condition.     

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should obtain the veteran's 
National Guard records, to include 
personnel records showing all periods of 
active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA), 
and any associated medical records.  
Thereafter, all such records should be 
associated with the claims folder.    

3.  The RO should then schedule the 
veteran for a VA examination in order to 
ascertain the nature and severity of his 
service-connected left knee disability 
and the etiology of any left foot 
disability present.  All signs and 
symptoms of his disability should be 
described in detail and all appropriate 
tests and x-ray examinations should be 
conducted.  With reference to the left 
knee, in addition to addressing range of 
motion, the examiner is requested to 
specifically address the extent, if any, 
of functional loss due to pain, 
incoordination, weakness, pain on flare-
ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  With 
reference to the left foot, the examiner 
should render opinions as to whether it 
is at least as likely as not (50 percent 
probability or more) that 1) any current 
left foot condition is related to his 
military service or, 2) any current left 
foot disability was (a) caused by his 
service-connected left knee disability 
and, if not directly caused, (b) 
aggravated by the service-connected left 
knee disability.  The claims folder and a 
copy of this remand must be made 
available to the examiner prior to the 
examination for review.  Such review 
should be indicated on the examination 
report.        

4.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




